Beoyles, C. J.
1. This was a claim for compensation under the workmen’s compensation act. Under the facts of the case as disclosed by the record, the judge of the superior court did not err in affirming the award of the Industrial Commission allowing to the claimant compensation for 105-1/2 weeks at the rate of $15 per week, and in providing “that said compensation at the rate of $15 per week continue during [the claimant’s] disability within the limits fixed by law or until the award of the commission may be modified upon review for any change in condition on the part of the claimant which may hereafter take place.” The order of the court further provided that “execution is ordered to issue in favor of the appellee, W. F. Dennard, and against the appellants, S. J. Groves & Sons Company and/or Royal Indemnity Company, for 105-1/2 weeks compensation at the rate of $15 per week, that is the sum of $1582.50, and the sum of..........dollars, cost of this appeal, for the use of officers of court.” However, the bill of exceptions contains no specific exception to this part of the court’s judgment, and therefore the question (argued in the brief of counsel for the plaintiff in error) as to whether the court erred in so providing is not before this court for decision.
2. This court not being satisfied that the writ of error was prosecuted for the purpose of delay, the request of the defendant in error that damages be awarded is denied.

Judgment affirmed.


Luke and Hooper, JJ., concur.